                                                                                      United States District Court
                            UNITED STATES DISTRICT COURT                                Southern District of Texas
                             SOUTHERN DISTRICT OF TEXAS                                    ENTERED
                                 HOUSTON DIVISION                                          July 24, 2019
                                                                                        David J. Bradley, Clerk
KENYA HOLLIDAY, a/n/f of D.H., a Minor,          §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION H-18-1412
                                                 §
ANDREW SAUL,                                     §
                                                 §
       Defendant.                                §

                                             ORDER

       Pending before the court is a memorandum and recommendation by Magistrate Judge Nancy

K. Johnson (“M&R”). Dkt. 16. The M&R recommends denying plaintiff Kenya Holliday’s motion

for summary judgment (Dkt. 12) and granting defendant Andrew Saul’s motion for summary

judgment (Dkt. 10).

       Objections to the M&R were due on July 23, 2019, but no objections have been filed to date.

See Dkt. 16. “When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” See Fed. R. Civ. P.

72(b), Advisory Comm. Note (1983). The court, having reviewed the motion, M&R, and applicable

law, and having received no objections, finds no clear error. Thus, the court ADOPTS IN FULL the

M&R (Dkt. 16). For the reasons stated in the M&R, Holliday’s motion for summary judgment

(Dkt. 12) is DENIED and Saul’s motion for summary judgment (Dkt. 10) is GRANTED.

       Signed at Houston, Texas on July 24, 2019.



                                              ___________________________________
                                                          Gray H. Miller
                                                  Senior United States District Judge
